


Exhibit 10.2




FORM OF STOCK OPTION AGREEMENT
[ ] GRANT




THIS AGREEMENT, dated as of [ ], (“Grant Date”) is between MasterCard
Incorporated, a Delaware Corporation (“Company”), and you (“Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which Plan, but not
the standard terms and conditions of Section 6.4 of such Plan, are made a part
hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Stock Options.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to you a nonqualified stock option (“Stock Option”) to
purchase from time to time all or any part of the number of common shares of the
Company's Class A Common Stock (“Common Shares”) reflected in your grant
statement, the terms of which grant statement are incorporated as part of this
Agreement, at a price per share equal to 100 percent of the Fair Market Value of
the Common Shares (the closing price) on the Grant Date.
2.    Exercise.
This Stock Option is exercisable from the date and to the extent that the
Employee's interest in the Stock Option is vested, but in no event earlier than
six months after the Grant Date, until the date the term of the Stock Option
expires under Section 4 below. The Employee's interest in the Stock Option may
be exercised only by delivering notice of exercise, in the form prescribed by
the Company, to the Company or its designated agent, and paying the full
exercise price for the shares and the full amount of any taxes required to be
withheld. The exercise price may be paid by delivery of cash or a certified
check, delivery of Common Shares already owned by the Employee, or by delivery
of cash by a broker-dealer as a “cashless” exercise. Special rules will apply to
the payment of the exercise price by Employees who are subject to Securities and
Exchange Commission Rule 16b-3. Common Shares issued on exercise of the Stock
Option shall be unrestricted Common Shares.
3.    Vesting.
(a)    Subject to (b) and (c) below, the interest of the Employee in the Stock
Option shall vest 25 percent on each of the first, second, third, and fourth
anniversaries of the Grant Date, conditioned upon the Employee's continued
employment with the Company or an Affiliated Employer as of each vesting date.
(b)    In the event that the Employee's employment with the Company or an
Affiliated Employer terminates by reason of the Employee's death after the
grant, 100 percent of the Employee's

1



--------------------------------------------------------------------------------




interest in the Stock Option shall vest. In the event the Employee's employment
with the Company or an Affiliated Employer terminates due to Disability or
Retirement six months or longer after the Grant Date, the Employee's interest in
the Stock Option shall continue to vest as if there was no termination of
Employment. In the event Employee's employment with the Company or an Affiliated
Employer terminates for any other reason, the Employee's unvested interest in
the Stock Option shall be forfeited.
(c)    In the event that the Employee's employment with the Company or an
Affiliated Employer, or successor thereto, is terminated without Cause or by the
Employee with Good Reason, six months preceding or two years following a Change
in Control, 100 percent of the Employee's then unvested interest in the Stock
Option shall vest upon the later of the Employee's termination date or the
Change in Control.
4.    Term and Termination.
The Stock Option shall expire on the earlier of (i) the tenth anniversary of the
Grant Date, or (ii) in the case of a Stock Option that has vested at the time of
an Employee's Termination of Employment other than by death, Disability, or
Retirement, 120 days from the date of the Employee's Termination of Employment.
In the event an Employee's Termination of Employment is due to death,
Disability, Retirement, or is in connection with a Change in Control under the
circumstances specified in Section 3(c) above, the Stock Option shall expire on
the tenth anniversary of the Grant Date. Expiration on a date shall occur as of
the closing time of regular trading on the market on which the Company's Common
Shares are traded on that date or, if that date is not a date on which such
market is open for trading, as of the closing time of regular trading on the
market on which the Company's Common Shares are traded on the immediately
preceding trading date.


5.    Transfer Restrictions.
Other than by will or by the laws of descent and distribution, the Stock Option
may not be sold, assigned, margined, transferred, encumbered, conveyed, gifted,
hypothecated, pledged, or otherwise disposed of and may not be subject to lien,
garnishment, attachment or other legal process, except as expressly permitted by
the Plan. During the Employee's lifetime, the Stock Option is exercisable only
by the Employee.
6.    Stockholder Rights.
Prior to the time that the Company has issued Common Shares on an Employee's
exercise of the Employee's interest in his or her Stock Option, Employee will
not be deemed to be the holder of, or have any of the rights of a holder with
respect to, any Common Shares deliverable with respect to such Stock Option.
7.    Changes in Stock.
In the event of any change in the number and kind of outstanding shares of stock
by reason of any recapitalization, reorganization, merger, consolidation, stock
split or any similar change affecting the Common Shares (other than a dividend
payable in Common Shares) the Company shall make an appropriate adjustment in
the terms of the Stock Option, which adjustments shall be made in a manner so as
to ensure continued exemption from or compliance with Code section 409A.



2



--------------------------------------------------------------------------------




8.    Compliance with Law.
No Common Shares will be delivered to Employee upon the Employee's exercise of
his or her interest in the Stock Option unless counsel for the Company is
satisfied that such delivery will be in compliance with all applicable laws.
9.    Death of Employee.
In the event of the Employee's death, the Stock Option shall be exercisable by
the executor or administrator of the Employee's estate or the person to whom the
Stock Option has passed by will or the laws of descent and distribution in
accordance with Section 5 of this Agreement.
10.    Taxes.
The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of the transfer of Common Shares on exercise of the Stock Option.
The Employee may satisfy such taxes by delivery of cash or a certified check or
delivery of cash by a broker-dealer as part of a “cashless” exercise. The
Company is authorized to deduct from the total number of Common Shares Employee
is to receive on exercise of the Stock Option the total value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate.
11.    Discretionary Nature of Plan.
Employee acknowledges and agrees that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of a Stock Option under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of a Stock
Option, other awards under the Plan, or benefits in lieu of such awards in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Stock
Options granted, the payment of dividend equivalents, and vesting provisions.
12.    Section 409A.
To the extent the Company determines that this agreement is subject to Code
section 409A, but does not conform with the requirements of Code section 409A
the Company may at its sole discretion amend or replace the agreement to cause
the agreement to be exempt from or comply with Code section 409A. The agreement
shall be construed and administered consistent with Code section 409A or an
exemption from Code section 409A.
13.    Consent to On-Line Grant and Acceptance.
Employee acknowledges and agrees that, as a term of this Stock Option grant, any
grant, communication, acceptance of such grant, or exercise of such grant, is
permitted to be made and processed through the on-line system operated and
maintained for this purpose. Employee further acknowledges and agrees that
execution of any documents through such system shall have the same force and
effect as if executed in writing.
14.    Miscellaneous.
(a)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

3



--------------------------------------------------------------------------------




(b)    Any notice required or permitted hereunder that is not covered by Section
13 above shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Group Head, Global Rewards.
(c)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this Agreement shall
interfere with the rights of the Company or an Affiliated Employer, as
applicable, to terminate the employment of the Employee and/or take any
personnel action affecting the Employee without regard to the effect which such
action may have upon the Employee as a recipient or prospective recipient of any
benefits under the Plan or this Agreement.


The value of the Stock Option granted hereunder is an extraordinary item of
compensation outside the scope of the Employee's employment contract, if any. As
such, the Stock Options granted hereunder are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.
(d)    This Agreement, along with the incorporated grant statement, an executed
MasterCard LTIP Non-Competition Agreement, and any special provisions for
Employee's country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.






By /s/_______________________________
Name:
Title:



4

